Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/295,881, filed 5/21/2021.
A preliminary amendment was filed amending claims 1 and 4-5 and adding claims 11-15, and amending the specification and abstract.  
Claims 1-15 are pending and examined.

Specification
The disclosure is objected to because of the following informalities: in paragraph 1, line 1, “the” should be inserted before “window”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 16, “remaining actuators” not clear if referring to the actuators in line 4 or to an additional feature of the claim.   By changing the phrase to “another of the at least two actuators” the rejection would be overcome.
In claim 1, line 17, “neighboring actuators” not clear if referring to the actuators in line 4 or to an additional feature of the claim, and specifically if referring to the actuator of line 14.   By changing the phrase to “the one actuator” the rejection would be overcome.
In claim 10, line 4, “the neighboring” has no antecedent basis.  By deleting “neighboring” the rejection would be overcome. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 and 11are rejected under 35 U.S.C. 103 as being unpatentable over Chen(10,113,359; cited on PTO 892) in view of Lei(11,028,641; published 8/22/2019; cited on PTO 892).
	Chen discloses a roller shade actuation device for actuating a winding drum with opposite ends rotatably mounted to corresponding frames and an outer side mounted with an end of a shade body(see Fig. 1), comprising: 
at least two actuators(1, see Fig. 10); 
a shaft(23); and 
a transmission mechanism(2) for realizing power transmission between the at least two actuators and the shaft; 
wherein each of the at least two actuators comprises a housing(11, see Fig. 1) fixed relative to the winding drum(see Fig. 8), a rotary power member(12, 13, 14) arranged in the housing(see Fig. 6), a driving gear(133) fixed to an output shaft(see Fig. 6) of the rotary power member and coaxial with the output shaft(see Fig. 6), and a first transmission gear(123) rotatably mounted to the housing and meshed with the driving gear(133, see Fig. 6); and wherein the at least two actuators are connected linearly in sequence(see Fig. 8); the driving gear of one of the at least two actuators adjacent to the transmission mechanism is transmission-matched with and connected to the transmission mechanism(see Fig. 6), and the driving gears of another of the actuators of the at least two actuators are meshed with the first transmission gears of the one actuator of the at least two actuators adjacent to the transmission mechanism(see Fig. 9).
Chen lacks the actuators arranged in the winding drum and the shaft mounted to one of the frames outside an end of the winding drum and inserted into the winding drum.
Lei discloses a roller shade actuation device(see column 3, lines 59-67) for actuating a winding drum(1) with opposite ends rotatably mounted to corresponding frames(2) and an outer side mounted with an end of a shade body(see Fig. 3), comprising: an actuator(3) arranged in the winding drum(1, see Fig. 3); a shaft(4) mounted to one of the frames(2) outside an end of the winding drum and inserted into the winding drum(see Fig. 3); and a transmission mechanism(5) for realizing power transmission between the actuator(3) and the shaft(4); wherein the actuator comprises a housing(30) fixed relative to the winding drum(see Fig, 3), a rotary power member(32) arranged in the housing,
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the device of Chen within a winding drum, such as disclosed by Lei in order to have a more compact device protected from the environment.
	Regarding claim 2, Chen and Lei disclose the roller shade actuation device of claim 1, wherein the transmission mechanism(2) comprises a second transmission gear(222) meshed with the driving gear(133, see Fig. 5), a synchronous gear(223) coaxial with and fixed relative to the second transmission gear(see Fig. 3), and a fixed gear(232) fixed to the shaft(23, see Fig. 5) and meshed with the synchronous gear.
Regarding claim 3, Chen and Lei disclose the roller shade actuation device of claim 2, wherein an axial direction of the output shaft of the rotary power member is perpendicular to an axial direction of the shaft(23), an axial direction of the driving gear(133) is parallel to an axial direction of the first transmission gear(123), the synchronous gear(223) and the fixed gear(232) are bevel gears whose axial directions are perpendicular to each other(see Fig. 5).
Regarding claims 4 and 11, Chen and Lei disclose the roller shade actuation device of claims 2 and 3, wherein the second transmission gear(222), the synchronous gear(223), and the fixed gear(232) are all disposed in a gear box(216, see Fig. 3); a sidewall of the gear box adjacent to the at least two actuators defines a slot(below 210, see Fig. 3) through which gear teeth of the second transmission gear(222) extend out(see Figs. 1 and 3), a gear shaft(smooth portion) of the fixed gear(232) extends through a sidewall of the gear box(214) adjacent to the shaft to be connected to the shaft and fixed relative to the shaft.
Regarding claim 9, Chen and Lei disclose the roller shade actuation device of claim 1, wherein the rotary power member(12, 13, 14) further comprises a planar scroll spring(14, see column 3, lines 22-25), and a spring winding frame for winding the planar scroll spring(the member holding the spring is considered the frame); axial directions of the planar scroll spring and the output shaft are parallel(see Fig. 6), an outer end of a reed of the planar scroll spring is fixed to a side surface of the output shaft(the spring is wound around the shaft, see column 1, lines 60-63 and Fig. 6).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Lei, as applied to claim 4 above, and further in view of DeWard(U.S. Pat. Appl. Publ. 20100319860; cited on PTO 892).
Chen and Lei disclose the roller shade actuation device of claims 4 and 11, wherein Chen discloses the actuators and gear box but lacks the specific of the housing.
DeWard discloses a sidewall(20) of the gear box(14) adjacent to two adjacent actuators(12) forms a first hook(top right portion of 14, see Fig. 3), opposite ends of the housing of each of the at least two actuators respectively form a second hook and a hooking portion(20, see Fig. 3), one of the at least two actuators adjacent to the gear box is connected to the gear box through the hooking portion of the actuator being hooked to the first hook of the gear box; the remaining actuators of the at least two actuators are connected linearly and integrally in sequence through the hooking portions being hooked to the second hooks of neighboring actuators of the at least two actuators adjacent to the gear box.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the housings of Chen and Lei with attachment means, such as hooks, as disclosed by DeWard, in order to have allowed easy securement of the housings of the actuators. 

  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Lei, as applied to claim 4 above, and further in view of Huang(U.S. Pat. Appl. Publ. 20180230744; cited on PTO 892).
Chen and Lei disclose the roller shade actuation device of claim 9, but lacks each of the rotary power members comprises at least two planar scroll springs coaxially wound on the same spring winding frame; the spring winding frame and the output shaft are provided with clapboards, to separate the neighboring planar scroll springs.
Huang discloses rotation power members(400) having two plane scroll springs(see Fig. 10) coaxially wound on the same spring winding frame; the spring winding frame and the output shaft are provided with a separating means( considered clapboards, to separate the planar scroll springs(see Fig. 10).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have substituted the single spring of Chen and Lei with two springs, as disclosed by Huang, given that the simple substitution of one know expedient for another would obtain the predictable results of a spring force for the roller shade actuation for use with different weight shades. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,326,397. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claim set forth  a roller shade actuation device for actuating a winding drum with opposite ends rotatably mounted to corresponding frames and an outer side mounted with an end of a shade body, comprising: at least two actuators arranged in the winding drum; a shaft mounted to one of the frames outside an end of the winding drum and inserted into the winding drum; and a transmission mechanism for realizing power transmission between the at least two actuators and the shaft; wherein each of the at least two actuators comprises a housing fixed relative to the winding drum, a rotary power member arranged in the housing, a driving gear fixed to an output shaft of the rotary power member and coaxial with the output shaft, and a first transmission gear rotatably mounted to the housing and meshed with the driving gear; and wherein the at least two actuators are connected linearly in sequence; the driving gear of one of the at least two actuators adjacent to the transmission mechanism is transmission-matched with and connected to the transmission mechanism, and the driving gears of remaining actuators of the at least two actuators are meshed with the first transmission gears of neighboring actuators of the at least two actuators adjacent to the transmission mechanism, wherein the transmission mechanism comprises a second transmission gear meshed with the driving gear, a synchronous gear coaxial with and fixed relative to the second transmission gear, and a fixed gear fixed to the shaft and meshed with the synchronous gear, wherein an axial direction of the output shaft of the rotary power member is perpendicular to an axial direction of the shaft, an axial direction of the driving gear is parallel to an axial direction of the first transmission gear, the synchronous gear and the fixed gear are bevel gears whose axial directions are perpendicular to each other, wherein the housing comprises a bottom shell and a cover shell which are fastened to each other; a side surface of the cover shell away from the bottom shell is a stepped surface, the stepped surface has a high-order surface, a lower-order surface parallel to the high-order surface and closer to the bottom shell, and a connection surface located between the high-order surface and the low-order surface and perpendicular to the high-order surface; the connection surface defines a first through slot communicating with an inner chamber of the housing, the driving gear is arranged inside the housing and near an inner side of the high-order surface, and a gear surface of the driving gear extends out through the first through slot; the first transmission gear is rotatably mounted to the low-order surface, wherein the housing comprises a bottom shell and a cover shell which are fastened to each other; a side surface of the cover shell away from the bottom shell is a stepped surface, the stepped surface has a high-order surface, a lower-order surface parallel to the high-order surface and closer to the bottom shell, and a connection surface located between the high-order surface and the low-order surface and perpendicular to the high-order surface; the connection surface defines a first through slot communicating with an inner chamber of the housing, the driving gear is arranged inside the housing and near an inner side of the high-order surface, and a gear surface of the driving gear extends out through the first through slot; the first transmission gear is rotatably mounted to the low-order surface (see claims 1-3, 6 and 13 of the application and claims 1, 5, 7, 11 and 13 of the patent), wherein the second transmission gear, the synchronous gear, and the fixed gear are all disposed in a gear box; a sidewall of the gear box adjacent to the actuator at least two actuators defines a slot through which gear teeth of the second transmission gear extend out, a gear shaft of the fixed gear extends through a sidewall of the gear box adjacent to the shaft to be connected to the shaft and fixed relative to the shaft(see claims 4 and 11 of the application and claims 4 and 10 of the patent), wherein the sidewall of the gear box adjacent to the actuator at least two actuators forms a first hook, opposite ends of the housing of each of the actuator at least two actuators respectively form a second hook and a hooking portion, one of the actuator at least two actuators adjacent to the gear box is connected to the gear box through the hooking portion of the actuator being hooked to the first hook of the gear box; the remaining actuators of the at least two actuators are connected linearly and integrally in sequence through the hooking portions being hooked to the second hooks of neighboring actuators of the at least two actuators adjacent to the gear box(see claims 5 and 12 of the application and claims 6 and 12 of the patent), wherein the housing further comprises a cover plate for covering the low-order surface of the cover shell and the first transmission gear, a second through slot is defined between sides of the cover plate and the low-order surface, through which a gear surface of the first transmission gear extends out(see claims 7 and 14 of the application and claims 8 and 14 of the patent), wherein opposite ends of the bottom shell are respectively provided with the second hook and the hooking portion, opposite ends of the high-order surface are provided with the hooking portions, and opposite ends of the cover plate are respectively provided with the second hooks, the second hook of the cover plate adjacent to the high-order surface is engaged with the hooking portion of the high-order surface adjacent to the lower-order surface(see claims 8 and 15 of the application and claims 9 and 15 of the patent), wherein the rotary power member further comprises a planar scroll spring, and a spring winding frame for winding the planar scroll spring; axial directions of the planar scroll spring and the output shaft are parallel, an outer end of a reed of the planar scroll spring is fixed to a side surface of the output shaft(see claim 9 of the application and claim 2 of the patent), and wherein each of the rotary power members comprises at least two planar scroll springs coaxially wound on the same spring winding frame; the spring winding frame and the output shaft are provided with clapboards, to separate the neighboring planar scroll springs(see claim 10 of the application and claim 3 of the patent).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/